DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claims 1, 4, 5, 19, and 20 and the cancellation of claims 3, 11, 13, 14, and 18 in the response filed 1/27/21 is acknowledged.
Claims 1, 2, 4-10, 12, 15-17, 19, and 20 are now pending in the application, with claims 16 and 17 remaining as previously withdrawn.
Claims 1, 2, 4-10, 12, 15, 19, and 20 are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12, 15, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
The terminal disclaimer filed on 1/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,987,158 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“a user’s” in line 7 should be amended to recite --the user’s--
“the the first belt member.” in line 13 should be amended to recite --the first belt member;--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 4-10, 12, and 15 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim positively recites the thighs and hips in line 3. Language such as “configured” or “adapted” is required in order to avoid claiming a human organism.
Regarding claims 2, 4-10, 12, and 15, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the lowermost portion of the main body” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2, 4-10, 12, and 15, the claims are rejected under 35 U.S.C. 112, second paragraph, by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paulos US 2012/0270708 A1 in view of Caprio, Jr. US 5,925,010 further in view of Earl US 5,465,428.
Regarding claim 1, Paulos discloses a hip orthosis 400 (figs. 4A/B and abstract, resistance device for limbs and hip), comprising: a garment adapted to secure about a user’s hip, the garment including a main body extending over the thighs and hips, a waist band 440 located at an uppermost portion of the main body, and first and second lower edges located at the lowermost portion of the main body and corresponding to first and second thigh portions of the main body (please see annotated fig. A below, where the waist band 440 is at the uppermost portion of the main body/shorts, and the first and second lower edges are at the lowermost portions of the main body/shorts; [0090], the undersleeve/shorts and waist band 440 being interpreted as forming the overall garment); an exorotation strap 460 having a first end securing to the garment and a second end securing to a wrap 420 adapted to secure about a user’s leg (figs. 4A/B and [0090]-[0091], the upper end of strap 460 securing to waist band 440 of the garment, and the lower end of strap 460 secures to band 420 that wraps around the thigh; [0091] further describes the fasteners 473 and 483 of strap 460 being placed in different locations along the upper and lower mounting portions (waist band 440 and lower band 420), 
Paulos is silent on the first and second lower edge being a first and second lower band.
However, Caprio, Jr. teaches a leg support 10 (fig. 4 and col. 6, line 34) comprising an analogous lower edge formed by a lower band (fig. 4 and col. 4, lines 38-43, a band of doubled material is formed at the bottom edge and secured at stitching 18/18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified each of the first and second lower edges of Paulos to be a lower band, as taught by Caprio, Jr., “to avoid end fraying and provide a smooth edge at the openings to facilitate sliding the support onto and off the body part” (col. 4, lines 40-43).
Paulos in view of Caprio, Jr. is silent on first and second belt members joined to posterior side of the garment and extend freely therefrom to connect on an anterior side of the garment, the first and second belt members located proximate the waist band, the exorotation strap extending underneath the first belt member; wherein at least one of the first and second belt members defines an opening at a posterior side thereof and through which the first end of the exorotation strap extends to secure to the garment.
However, Earl teaches a hip and thigh device 10 (figs. 1 and 2 and col. 1, lines 44-47) comprising first and second belt members 12 joined to posterior side of the garment and extend freely therefrom to connect on an anterior side of the garment (figs. 1 and 2 and col. 6, lines 36-55, the left and right wings of waist-encircling member 12 being the first and second belt members that extend freely from the posterior of the shorts of the wearer to connect in the front; the waist-encircling member 12 is joined to the posterior of the shorts via the elasticized garment 40, which lies between), the first and second belt members located proximate the waist band (fig. 1, the waist-encircling member overlying the waist band of the shorts), an analogous 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the outer surface of the hip orthosis of Paulos in view of Caprio, Jr. with first and second belt members joined to posterior side of the garment and extend freely therefrom to connect on an anterior side of the garment, the first and second belt members located proximate the waist band, the exorotation strap extending underneath the first belt member; wherein at least one of the first and second belt members defines an opening at a posterior side thereof and through which the first end of the exorotation strap extends to secure to the garment, as taught by Earl, for “providing support for the lower back and promoting good, erect posture” (col. 3, lines 20-21).

    PNG
    media_image1.png
    519
    685
    media_image1.png
    Greyscale

Regarding claim 4, Paulos in view of Caprio, Jr. further in view Earl of discloses the claimed invention as discussed above.
Paulos in view of Caprio, Jr. is silent on the first belt member extending over at least a segment of the exorotation strap.
However, Earl further teaches the first belt member extending over at least a segment of the analogous strap 40 (fig. 2 and col. 5, lines 43-52 and col. 6, lines 19-22, elasticized descending member 42 being attached to upper portion 46 of elasticized garment 40, which is between the shorts of the wearer and the outer waist-encircling member 12; thus, the strap 42 would extend underneath the outer waist-encircling member 12; furthermore, fig. 2 shows the strap 42 extending underneath one side/wing of the encircling member 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first belt member of Paulos in view of Caprio, Jr. further in view of 
Regarding claim 6, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.
Paulos further discloses the garment including an anchor upon which the first end of the exorotation strap 460 secures (fig. 4B and [0091], mating fasteners exist at attachment point 473 to attach the first/upper end of strap 460 to the upper mounting portion/waistband 440; thus, the fastener on the waistband 440 can be considered the anchor, which receives its mated fastener on the strap 460).
Regarding claim 7, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.
Paulos further discloses the first end of the exorotation strap 460 including a tab removably securable to the anchor (fig. 4B and [0091], mating fasteners exist at attachment point 473 to attach the first/upper end of strap 460 to the upper mounting portion/waistband 440; thus, the fastener on the strap 460 can be considered the tab, which receives its mated fastener on the waistband 440; [0074], the mating fasteners can include hook and loop Velcro, which can be considered tabs).
Regarding claim 9, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.
Paulos further discloses the exorotation strap 460 being detachable from the wrap 420 ([0091], mating fasteners exist at attachment point 483 between the strap 460 and wrap 420; [0074], the mating fasteners can include hook and loop Velcro, which would be detachable from each other).
Regarding claim 10, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.

Regarding claim 15, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.
Paulos further discloses the second end of the exorotation strap 460 securing to an inner surface of the wrap 420 (fig. 4B, the strap 460 secures to the inner surface of the lower band 420 via the body of the band 420).
Claims 2 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paulos US 2012/0270708 A1 in view of Caprio, Jr. US 5,925,010 further in view of Earl US 5,465,428 and Springer US 2,332,119.
Regarding claim 2, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.
Paulos in view of Caprio, Jr. further in view of Earl is silent on the exorotation strap including a tensioning device for adjusting tension in the exorotation strap.
However, Spring teaches an orthopedic appliance for the hip and leg (fig. 1 and p. 1, right column, lines 15-16 and 44-46) comprising an analogous strap 56/57 including a tensioning device 55 for adjusting tension in the strap 56/57 (fig. 1, strap 56/57 also extends between the thigh band and hip band, similar to Paulos’ exorotation strap; p. 2, left column, lines 41-47, buckle 55 fastens strap portions 56 and 57 to each other, and adjusting the length of the strap via the buckle 55 would provide tension adjustment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the exorotation strap of Paulos in view of Caprio, Jr. further in view of Earl with a tensioning device for adjusting tension in the exorotation strap, as taught by Spring, to allow for adjustments and customization in the length of the strap for resisting movement in the necessary manner for each individual user.
Regarding claim 8, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.
Paulos in view of Caprio, Jr. further in view of Earl is silent on the exorotation strap including a first segment depending from the garment, and a second segment coupled to the first segment by a tensioning device permitting incremental tensioning of the exorotation strap.
However, Spring teaches an orthopedic appliance for the hip and leg (fig. 1 and p. 1, right column, lines 15-16 and 44-46) comprising an analogous strap 56/57 including a first segment 57 depending from the garment, and a second segment 56 coupled to the first segment 57 by a tensioning device 55 permitting incremental tensioning of the strap 56/57 (fig. 1, strap 56/57 also extends between the thigh band and hip band, similar to Paulos’ exorotation strap; p. 2, left column, lines 41-47, buckle 55 fastens strap portions 56 and 57 to each other, and adjusting the length of the strap via the buckle 55 would provide tension adjustment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the exorotation strap of Paulos in view of Caprio, Jr. further in view of Earl with a first segment depending from the garment, and a second segment coupled to the first segment by a tensioning device permitting incremental tensioning of the exorotation strap, as taught by Spring, to allow for adjustments and customization in the length of the strap for resisting movement in the necessary manner for each individual user.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paulos US 2012/0270708 A1 in view of Caprio, Jr. US 5,925,010 further in view of Earl US 5,465,428 and Kolb US 4,761,834.
Regarding claim 5, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.
Paulos in view of Caprio, Jr. further in view of Earl is silent on a trochanter pad securable along an inner surface of the first belt member.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the first belt member of Paulos in view of Caprio, Jr. further in view of Earl with a trochanter pad securable along an inner surface of the first belt member, as taught by Kolb, “to cover any sensitive area in respect to the hip and pelvis region… to cover the greater trochanter” (col. 2, lines 36-43).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paulos US 2012/0270708 A1 in view of Caprio, Jr. US 5,925,010 further in view of Earl US 5,465,428 and Drillio US 4,854,308.
Regarding claim 12, Paulos in view of Caprio, Jr. further in view of Earl discloses the claimed invention as discussed above.
Paulos in view of Caprio, Jr. further in view of Earl is silent on the wrap including a first segment that is elastic, a second segment that secures to an end of the first segment and a third segment secured to another end of the first segment, the second and third segments are generally inelastic.
However, Drillio teaches a knee orthosis (fig. 1 and col. 1, lines 12-15) comprising an analogous leg wrap 8 including a first segment 48 that is elastic, a second segment that secures to an end of the first segment 48 and a third segment secured to another end of the first segment 48, the second and third segments are generally inelastic (fig. 1 and col. 4, lines 8-13, strap 8 is non-elastic but has a central bridge 48 that is elastic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the wrap of Paulos in view of Caprio, Jr. further in view of Earl to include a first segment that is elastic, a second segment that secures to an end of the first segment and a third segment secured to another end of the first segment, the second and third .
Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paulos US 2012/0270708 A1 in view of Earl US 5,465,428 further in view of Springer US 2,332,119.
Regarding claim 19, Paulos discloses a hip orthosis 400 (figs. 4A/B and abstract, resistance device for limbs and hip), comprising: a garment adapted to secure about a user’s hip (fig. 4A and [0090], the undersleeve/shorts and waist band 440 being interpreted as forming the overall garment); an exorotation strap 460 having a first end securing to the garment and a second end securing to a wrap 420 adapted to secure about a user’s leg (figs. 4A/B and [0090]-[0091], the upper end of strap 460 securing to waist band 440 of the garment, and the lower end of strap 460 secures to band 420 that wraps around the thigh; [0091] further describes the fasteners 473 and 483 of strap 460 being placed in different locations along the upper and lower mounting portions (waist band 440 and lower band 420), and [0086]-[0087] describes the training brace being used for external rotation by appropriately placing the elastic band).
Paulos is silent on first and second belt members extending from the garment and adapted to wrap about the user’s hip; wherein the first belt member extends over at least a segment of the exorotation strap; wherein at least one of the first and second belt members defines an opening at a posterior side thereof and through which the first end of the exorotation strap extends to secure to the garment.
However, Earl teaches a hip and thigh device 10 (figs. 1 and 2 and col. 1, lines 44-47) comprising first and second belt members 12 extending from the garment and adapted to wrap about the user’s hip (figs. 1 and 2 and col. 6, lines 36-55, the left and right wings of waist-encircling member 12 being the first and second belt members that extend from the posterior of the shorts/garment of the wearer; the waist-encircling member 12 is joined to the posterior of the shorts via the elasticized garment 40, which lies between, and can wrap around the waist and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the outer surface of the hip orthosis of Paulos with first and second belt members extending from the garment and adapted to wrap about the user’s hip; wherein the first belt member extends over at least a segment of the exorotation strap; wherein at least one of the first and second belt members defines an opening at a posterior side thereof and through which the first end of the exorotation strap extends to secure to the garment, as taught by Earl, for “providing support for the lower back and promoting good, erect posture” (col. 3, lines 20-21).
Paulos in view of Earl is silent on the exorotation strap including a first segment depending from the garment, and a second segment coupled to the first segment by a tensioning device permitting incremental tensioning of the exorotation strap.
However, Spring teaches an orthopedic appliance for the hip and leg (fig. 1 and p. 1, right column, lines 15-16 and 44-46) comprising an analogous strap 56/57 including a first segment 57 depending from the garment, and a second segment 56 coupled to the first segment 57 by a tensioning device 55 permitting incremental tensioning of the strap 56/57 (fig. 1, strap 56/57 also extends between the thigh band and hip band, similar to Paulos’ exorotation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the exorotation strap of Paulos in view of Earl with a first segment depending from the garment, and a second segment coupled to the first segment by a tensioning device permitting incremental tensioning of the exorotation strap, as taught by Spring, to allow for adjustments and customization in the length of the strap for resisting movement in the necessary manner for each individual user.
Regarding claim 20, Paulos discloses a hip orthosis 400 (figs. 4A/B and abstract, resistance device for limbs and hip), comprising: a garment adapted to secure about a user’s hip (fig. 4A and [0090], the undersleeve/shorts and waist band 440 being interpreted as forming the overall garment); an exorotation strap 460 having a first end securing to the garment and a second end securing to a wrap 420 adapted to secure about a user’s leg (figs. 4A/B and [0090]-[0091], the upper end of strap 460 securing to waist band 440 of the garment, and the lower end of strap 460 secures to band 420 that wraps around the thigh; [0091] further describes the fasteners 473 and 483 of strap 460 being placed in different locations along the upper and lower mounting portions (waist band 440 and lower band 420), and [0086]-[0087] describes the training brace being used for external rotation by appropriately placing the elastic band), the exorotation strap 460 spiraling between the garment and the wrap 420 (fig. 4A).
Paulos is silent on first and second belt members extending from the garment and adapted to wrap about the user’s hip; a compression system at a posterior side of the garment, a first tensioning device corresponding to the first belt member, and a second tensioning device corresponding to the second belt member, the first and second tensioning devices extending freely from the compression system for attachment to the first and second belt members, and the first and second tensioning devices arranged for tensioning the compression system over a pelvis of the user; wherein the first belt member extends over at least a segment of the 
However, Earl teaches a hip and thigh device 10 (figs. 1 and 2 and col. 1, lines 44-47) comprising first and second belt members 12 extending from the garment and adapted to wrap about the user’s hip (figs. 1 and 2 and col. 6, lines 36-55, the left and right wings of waist-encircling member 12 being the first and second belt members that extend from the posterior of the shorts/garment of the wearer; the waist-encircling member 12 is joined to the posterior of the shorts via the elasticized garment 40, which lies between, and can wrap around the waist and hips); a compression system 26 at a posterior side of the garment, a first tensioning device 30 corresponding to the first belt member, and a second tensioning device 31 corresponding to the second belt member, the first and second tensioning devices 30/31 extending freely from the compression system 26 for attachment to the first and second belt members 12, and the first and second tensioning devices 30/31 arranged for tensioning the compression system 26 over a pelvis of the user (figs. 5 and 7 and col. 9, lines 1-4, posterior stiff member 26 is capable of providing compression to the back of the pelvis when tightened onto the body; col. 9, lines 15-40, left and right portions 30/31 of strap member 20 are tightened to the front of the device and can tighten the member 26 onto the back of the pevlis); wherein the first belt member extends over at least a segment of an analogous strap 42 (fig. 2 and col. 5, lines 43-52 and col. 6, lines 19-22, elasticized descending member 42 being attached to upper portion 46 of elasticized garment 40, which is between the shorts of the wearer and the outer waist-encircling member 12; thus, the strap 42 would extend underneath the outer waist-encircling member 12; furthermore, fig. 2 shows the strap 42 extending underneath one side/wing of the encircling member 12), and the first tensioning device 30 extends over the first belt member (fig. 7, the right half 30 of the strap 20 extends over the right wing of the waist member 12); wherein at least one of the first and second belt members defines an opening at a posterior side thereof 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the outer surface of the hip orthosis of Paulos with first and second belt members extending from the garment and adapted to wrap about the user’s hip; a compression system at a posterior side of the garment, a first tensioning device corresponding to the first belt member, and a second tensioning device corresponding to the second belt member, the first and second tensioning devices extending freely from the compression system for attachment to the first and second belt members, and the first and second tensioning devices arranged for tensioning the compression system over a pelvis of the user; wherein the first belt member extends over at least a segment of the exorotation strap, and the first tensioning device extends over the first belt member; wherein at least one of the first and second belt members defines an opening at a posterior side thereof and through which the first end of the exorotation strap extends to secure to the garment, as taught by Earl, for “providing support for the lower back and promoting good, erect posture” (col. 3, lines 20-21).
Paulos in view of Earl is silent on the exorotation strap including a first segment depending from the garment, and a second segment coupled to the first segment by a tensioning device permitting incremental tensioning of the exorotation strap.
However, Spring teaches an orthopedic appliance for the hip and leg (fig. 1 and p. 1, right column, lines 15-16 and 44-46) comprising an analogous strap 56/57 including a first segment 57 depending from the garment, and a second segment 56 coupled to the first segment 57 by a tensioning device 55 permitting incremental tensioning of the strap 56/57 (fig. 1, strap 56/57 also extends between the thigh band and hip band, similar to Paulos’ exorotation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the exorotation strap of Paulos in view of Earl with a first segment depending from the garment, and a second segment coupled to the first segment by a tensioning device permitting incremental tensioning of the exorotation strap, as taught by Spring, to allow for adjustments and customization in the length of the strap for resisting movement in the necessary manner for each individual user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barile et al. US 5,267,928; Thompson et al. US 5,286,251
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786